UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7378



JOE PRADUBSRI,

                                              Plaintiff - Appellant,

          versus


CAPTAIN SMITH; WENDY REYNOLDS, Nurse, Manning
Correctional Institute Medical Staff,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-01-4077-3-24-BC)


Submitted:   January 10, 2003             Decided:   January 30, 2003


Before WILKINS, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Pradubsri, Appellant Pro Se.     John Eric Fulda, Irmo, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joe Pradubsri appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42

U.S.C. § 1983 (2000) complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Pradubsri v. Smith, No. CA-01-4077-3-

24-BC (D.S.C. filed Aug. 20, 2002, entered Aug. 21, 2002).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                  2